Citation Nr: 0714628	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  02-19 854	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for post-
operative arthrotomy of the right knee with patellar 
chondromalacia, for the period prior to March 30, 2005.

2. Entitlement to a rating in excess of 30 percent for post-
operative arthrotomy of the right knee with patellar 
chondromalacia, for the period beginning March 30, 2005.

3. Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
February 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 RO rating decision, and was 
previously remanded in June 2004.  At the time of the remand, 
the only issue on appeal was entitlement to a rating in 
excess of 20 percent for a right knee disability.  By an 
August 2005 rating decision, the RO assigned a 30 percent 
evaluation for post-operative arthrotomy of the right knee 
with patellar chondromalacia, effective from March 30, 2005.  
By the same rating decision, the RO separately granted a 20 
percent rating for degenerative arthritis of the right knee.  
The issues on appeal have therefore been modified as 
indicated on the title page.

During his hearing before the Board, the veteran appeared to 
raise a claim for service connection for peripheral 
neuropathy, as well as a claim for a total rating based on 
individual unemployability.  Additionally, at his March 2005 
VA examination, the examiner indicated that it was as likely 
as not that the moderate traumatic arthritis in the veteran's 
left knee was related to his service connected right knee.  
These matters have not been developed or certified for 
appeal, and are not inextricably intertwined with the issues 
now before the Board on appeal.  Therefore, they are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran had at most 
moderate instability in his right knee prior to March 30, 
2005.

2.  The medical evidence shows that the veteran has range of 
motion in his right knee from 0 degrees to more than 100 
degrees, even during flare-ups of right knee pain.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for post-
operative arthrotomy of the right knee with patellar 
chondromalacia, to include the issue of a rating in excess of 
20 percent prior to March 30, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5257 (2006).

2.  Criteria for a rating in excess of 20 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's right knee is currently rated at 30 percent 
under 38 C.F.R. § 4.71a, DC 5257.  That rating was made 
effective as of March 30, 2005.  Prior to that date, the 
veteran was rated at 20 percent under DC 5257.

When a veteran has a knee disability rating based on DC 5257, 
as in this case, a separate and additional rating may be 
assigned for traumatic arthritis under 38 C.F.R. § 4.71a, DC 
5010 if there is limitation of motion under either DC 5260 
for limitation of flexion of the leg or DC 5261 for 
limitation of extension of the leg.  However, in order to 
merit an additional rating, a veteran must have limitation of 
motion sufficient to meet the criteria for at least a zero-
percent rating.  See VAOPGPREC 9-98.  Here, the veteran also 
receives a 20 percent rating under 38 C.F.R. § 4.71a, DC 5010 
for arthritis.
 
Instability of the Right Knee

Under DC 5257, a 10 percent rating is assigned for slight 
impairment of the knee involving either recurrent subluxation 
or lateral instability; a 20 percent rating is assigned for 
either moderate subluxation or moderate lateral instability; 
and a 30 percent rating is assigned for either severe 
subluxation or severe lateral instability.  A 30 percent 
rating is the maximum schedular rating available under DC 
5257. 

The medical evidence has showed varying degrees of 
instability in the veteran's right knee.  In April 2001, mild 
instability was noted in the right knee; at a VA examination 
in November 2001, the veteran indicated that his right knee 
felt a bit loose, and the examiner indicated that there were 
slightly loose ligaments in the right knee; in July 2002, no 
instability was noted; in December 2002 the veteran indicated 
that his knee was buckling, but he thought that it might just 
be fatigue, and no doctor addressed the issue of knee 
stability; in November 2003, the veteran's private doctor 
indicated that the veteran had good joint stability in his 
right knee; in February 2004 the veteran complained that his 
knee gave out frequently, but the VA orthopedist indicated 
that there was no instability present; in July 2005 the 
veteran was noted to be wearing a knee support; and in 
November 2006, the veteran was noted to have Grade I 
instability.

In March 2005, the veteran underwent a VA examination at 
which he indicated that his knee gave out weekly and his knee 
dislocated nightly when he rolled over in bed.  The veteran 
used a cane to ambulate, and would occasionally use a walker.  
Additionally, the veteran commented that occasionally his 
right knee would give out or would lock when he was trying to 
either sit or stand.  Nevertheless, the examiner found only 
mild instability upon examination of the knee.

While the veteran's rating was increased from 20 percent to 
30 percent based on his examination in March 2005, the 
examination concluded that there was only mild instability.  
The veteran has voiced subjective complaints of his knee 
buckling, but prior to the examination in March 2005, the 
objective medical evidence failed to ever demonstrate severe 
instability of the right knee.  As such, a schedular rating 
in excess of 20 percent for instability of the right knee, 
prior to March 30, 2005, is denied.

As noted above, the 30 percent rating currently assigned for 
instability is the highest schedular rating available under 
this diagnostic code.  However, if an exceptional case arises 
where ratings based on the statutory schedules are found to 
be inadequate, consideration of an "extra-schedular" 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities will be made. 38 C.F.R. § 
3.321(b)(1).  While the veteran has had several knee 
surgeries, the evidence still shows that he can walk using a 
cane and the examiner in March 2005 found only mild 
instability.  In light of this, the evaluation presently 
assigned under the rating schedule in no way appears 
inadequate.    





Arthritis

X-rays and MRIs of the veteran's right knee have shown 
evidence of degenerative changes as early as January 2001.  
Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees, a 20 percent 
rating is assigned when flexion is limited to 30 degrees, and 
a 30 percent rating is assigned when flexion is limited to 15 
degrees.  Under DC 5261, a 10 percent rating is assigned when 
extension of the leg is limited to 10 degrees, a 20 percent 
rating is assigned when extension is limited to 15 degrees; 
and a 30 percent rating is assigned when extension is limited 
to 20 degrees.  

In November 2001, the veteran underwent a VA examination at 
which range of motion testing showed full extension and 
flexion to 140 degrees (although there was increasing pain 
with full flexion).  The veteran reported that he could walk 
about half a mile before his right knee started to throb. 

At his hearing in December 2003, the veteran stated that he 
needed a lot of narcotics to get around on account of his 
right knee pain.  Treatment records showed good range of 
motion at one appointment in January 2004 and restricted, 
painful motion at another; and, in February 2004, the veteran 
was noted to have restricted motion with pain.  Nevertheless, 
in November 2006, the veteran was found to have full range of 
motion in his right knee.

At a VA examination in March 2005, the veteran had range of 
motion from 0-125 degrees, although the examiner noted that 
the veteran had pain at the extreme range of motion.  
Nevertheless, the veteran only lost 3 degrees of flexion upon 
repetitive motion.  Additionally, the examiner noted that the 
veteran had flare-ups roughly twenty times a year in which 
range of motion was reduced by approximately twenty-five 
percent. 

While the veteran has voiced complaints of painful motion, 
during the course of his appeal, the medical evidence has 
failed to show limitation of motion of the right knee 
sufficient to warrant a compensable rating.  Furthermore, 
even if the additional limitation of motion as a result of 
flare-ups were considered, the veteran would still not have 
compensable limitation of motion.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
while the veteran clearly has pain in his right knee, pain 
was only noted at the extreme of motion at the veteran's VA 
examination in March 2005.  Additionally, the examiner noted 
that the veteran only lost three degrees of motion upon 
repetitive motion, and as mentioned above, the limitation of 
motion actually shown does not even approach the criteria for 
a compensable evaluation.  As such, the rating assigned under 
the rating schedule adequately contemplates any additional 
impairment as may result from weakness, fatigability, in-
coordination or pain on movement.  Therefore, a higher rating 
is not warranted, and this aspect of the appeal is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2006.  By this, and by previous 
letters, and the statement of the case, the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was scheduled for another VA 
examination in 2006, but he failed to report, and no good 
cause was provided for his absence.  The veteran also 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 30 percent for post-operative 
arthrotomy of the right knee with patellar chondromalacia, to 
include the issue of a rating in excess of 20 percent prior 
to March 30, 2005, is denied.

A rating in excess of 20 percent for degenerative arthritis 
of the right knee is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


